KAUGER Justice,
dissenting, only to the reliance on Davis v. Davis, 708 P.2d 1102, 1107 (Okla.1985).
In Davis, this Court recognized that parental rights could be terminated for a parent’s wilful refusal to support the child. However, Davis authorized a procedure whereby only the district attorney had standing to bring such a case under the Juvenile Code, 10 O.S.1981 §§ 1109(C), 1130. In an immediate response to Davis, the Legislature amended § 1130 negating the Davis doctrine and providing that a parent or guardian of a child may petition the court to terminate parental rights.
No person has a vested right in any particular mode of procedure, and in the absence of an expression of contrary intent, a procedural statute applies to all actions within its purview whether the right accrues before or after the statutory *527enactment.1 A procedural change is one which affects the remedy rather than the right.2 The amendments to the Juvenile Code affect the remedy by permitting a private person as well as the district attorney to utilize its provisions, in effect, eliminating the middleman from the proceedings. The amended statute should be given retroactive application.
The legislative history upon which the majority relies is a six person committee report of S.B. 477 with the title stricken. I believe, as did then — Judge Scalia (since elevated to the United States Supreme Court), concurring in Hirschey v. F.E.R.C., 777 F.2d 1, 7 (D.C.Cir.1985), that judicial deference to this committee report, which is as a practical matter irretrieveable to the average citizen, converts a system of judicial construction into a system of committee prescription. The majority opinion states that the retroactivity proviso was rejected by a vote of the House of Representatives on May 27, 1986. Closer scrutiny of the “legislative history relied upon by the majority discloses a far different scenario.”
The conference committee report of May 8, 1986, providing for retroactivity was presented to the Senate on May 12, 1986; S.B. 477 passed 42 to 6. After. S.B. 477 was sent to the House of Representatives, on May 22, 1986, the House was unable to obtain a majority vote and on a division of question the bill was sent back to the committee with instructions on that date. The amended bill was presented again, June 4, 1986, to the Senate, and June 10, 1986, to the House; however, when the bill was presented to each of the Chambers, the deleted language was neither included nor shown to be stricken — as a matter of practice only the deleted statutory language is delineated. The Legislature recessed on May 22, 1986; reconvened on May 27, 1986; and adjourned June 12, 1986. Thus, it is equally plausible that in the rush to adjournment the Legislature, voting on the final version of the bill, could have been unaware that they were rejecting the retroactivity proviso, as the majority implies.3
Here, the question should be resolved on the facts (which incidentally do not support termination of parental rights). It should not be decided on the basis of what the committee report said, but on the basis of what we judge to be the most rational construction of the amendment. It is inappropriate as a general rule, and in this case in particular, to regard committee reports as having been drafted more meticulously or as reflecting more accurately the legislative intent than the statutory enactment.4 Because this is a procedural statute, language providing for retroactivity would be redundant.
ALMA WILSON, J. joins.

. Okla. Water Resources Bd. v. Central Okla. Master Conservancy Dist., 464 P.2d 748, 756 (Okla.1969); Shelby-Downard Asphalt Co. v. Enyart, 67 Okl. 237, 170 P. 708, 709 (1918).


. Trinity Broadcasting Co. v. Leeco Oil Co., 692 P.2d 1364, 1367 (Okla.1984).


. As Judge Scalia stated in his concurrence in Hirschey v. F.E.R.C., 777 F.2d 1, 7 (D.C.Cir.1985), "I frankly doubt that it is ever reasonable to assume that the details, as opposed to the broad outlines of purpose set forth in a committee report come to the attention of, much less are approved by the house which enacts the committee’s bill."


. Abourezk v. Reagan, 785 F.2d 1043, 1045-55 (D.C.Cir.1986).